Citation Nr: 0114860	
Decision Date: 05/29/01    Archive Date: 06/04/01

DOCKET NO.  00-18 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private dental expenses incurred on February 8, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
January 1950 to December 1953 and from February 1954 to July 
1965.

In April 1999, the Health Administration Service of the 
Department of Veterans Affairs Medical Center (VAMC) in Bay 
Pines, Florida, determined the veteran was not entitled to 
payment or reimbursement of unauthorized private dental 
expenses that he had incurred on February 8, 1999.  He 
appealed the decision to the Board of Veterans' Appeals 
(Board).

FINDINGS OF FACT

1.  On January 4, 1999, the veteran received emergency dental 
treatment from his family's private dentist-Charles Crane, 
D.D.S.

2.  VA since has fully reimbursed the veteran for those 
unauthorized private dental expenses that he incurred on 
January 4, 1999.

3.  Because of the treatment on January 4, 1999, the veteran 
needed additional, follow-up dental treatment, which he 
received more than one month later-on February 8, 1999, also 
from Dr. Crane.

4.  The veteran (and his wife acting on his behalf) did not 
obtain authorization from VA prior to receiving the 
additional, follow-up dental treatment from Dr. Crane on 
February 8, 1999, and that treatment was not for a medical 
emergency such that a VA facility was not feasibly available.

CONCLUSION OF LAW

The veteran is not entitled to payment or reimbursement of 
the unauthorized private dental expenses that he incurred on 
February 8, 1999.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. 
§§ 17.120, 17.121, 17.130 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to a January 1999 statement obtained from the 
veteran's wife, she made an emergency dental appointment for 
him on January 4, 1999, with their family's private dentist, 
Charles Crane, D.D.S., because the veteran began experiencing 
"a tooth ache" after eating his lunch.  She said that Dr. 
Crane was kind enough to schedule the veteran for an 
appointment that same day, and that she then called the fee 
basis service at the VAMC in Bay Pines and apprised them of 
the situation and the need for immediate dental treatment.  
However, she says the veteran was not approved for fee basis 
care and that she also was told that he would have to obtain 
authorization first-prior to receiving the dental treatment 
in question.  So, since he needed treatment right away 
because he is a quadriplegic 
(due to a service-connected disability) and, as a result, 
experiences severe contractions on his right side when in 
pain, she declined the advise given her by the VAMC in Bay 
Pines to obtain prior authorization for the dental treatment 
and, instead, immediately took the veteran to Dr. Crane's 
office.  She said that Dr. Crane's office was only 2 miles 
from their home-as opposed to the VA outpatient dental 
clinic in Fort Myers, Florida, which was about 40 miles 
from their home.  And upon arriving at Dr. Crane's office, 
she said the veteran had to have a root canal on a molar that 
connected to a bridge-thereby, as a consequence, requiring 
repair and replacement of the bridge also at a later date.

Records show that the VAMC in Bay Pines since has reimbursed 
the veteran for all of the private dental expenses that he 
incurred on January 4, 1999, at Dr. Crane's office.  However, 
the veteran alleges that he also is entitled to payment or 
reimbursement of additional dental expenses that he 
subsequently incurred at Dr. Crane's office the following 
month-on February 8, 1999, because that additional treatment 
was required as a result of the treatment that he earlier 
had received on January 4, 1999.  The additional treatment on 
February 8, 1999, involved the repair and replacement of the 
bridge for teeth numbers 18-21.

The veteran's representative argued in a December 2000 
statement (on VA Form 646) that the January 1999 statement 
from the veteran's wife was sufficient to put VA on notice of 
the need for the additional treatment on February 8, 1999.  
However, even if true, since the veteran and the others 
speaking on his behalf do not allege-and since the evidence 
does not otherwise suggest-that he actually obtained 
authorization from VA prior to receiving the additional 
treatment on February 8, 1999, his claim must considered 
under the criteria for payment or reimbursement of 
unauthorized private dental expenses.  See Hayes v. Brown, 6 
Vet. App. 66, 68 (1993); Parker v. Brown, 7 Vet. App. 116 
(1994).  And before payment or reimbursement may be made by 
VA in these types of cases, it first must be shown that:

(a)(2) such care and services rendered to 
a veteran in need thereof [was]

	(A) for an adjudicated service-
connected disability,

	(B) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability,

	(C) for any disability of a 
veteran who has a total disability 
permanent in nature from a service-
connected disability, or

	(D) for any injury, illness, or 
dental condition in the case of a 
veteran who (i) is a participant in 
a vocational rehabilitation program 
. . . and (ii) is medically 
determined to have been in need of 
care or treatment to make possible 
such veteran's entrance into a 
course of training, or prevent 
interruption of a course of 
training, or hasten the return to a 
course of training which was 
interrupted because of such illness, 
injury, or dental condition . . .

38 U.S.C.A. § 1728; see also 38 C.F.R. § 17.120 (formerly 38 
C.F.R. § 17.80).

Since the veteran is permanently and totally disabled due to 
a service-connected disability (i.e., his quadriplegia), he 
satisfies criterion "(C)" alluded to above and, therefore, 
meets the first requirement for payment or reimbursement of 
the unauthorized private dental expenses in question.  But 
there are a total of three different requirements, and all-
not just one-must be met to receive payment or 
reimbursement.  The treatment in question also must have been 
for a medical emergency such that VA or other Federal 
facilities were not feasibly available.  Id.  Moreover, it 
also should be pointed out that no payment or reimbursement 
for services not previously authorized will be made when the 
treatment in question was procured through private sources in 
preference to available Government facilities.  
See 38 C.F.R. § 17.130 (formerly 38 C.F.R. § 17.89).

After reviewing the evidence concerning this case, a dentist, 
who is the clinical director at the VAMC in Bay Pines, 
determined in March 1999 that the additional treatment the 
veteran received on February 8, 1999, was not for a medical 
emergency.  That same dentist also more recently indicated 
this in July 2000 and noted additionally that the VA 
outpatient clinic (VAOPC) in Fort Myers was feasibly 
available on the date in question to provide the additional 
treatment the veteran needed because it was only 23 miles 
from his home.  And neither the veteran, his wife, nor his 
representative has submitted any medical evidence whatsoever 
to rebut the professional opinion of the VA dentist, by 
suggesting the additional treatment on February 8, 1999, was 
emergent such that a VA facility was not feasibly available.  
Indeed, even were the Board to presume-as the veteran's wife 
alleged-that their house actually is 40 miles from the VA 
outpatient dental clinic in Fort Myers (rather than only 23 
miles), this still would not be sufficient to show the 
veteran is entitled to payment or reimbursement of the 
additional dental expenses that he incurred on February 8, 
1999, because there still would not be any probative evidence 
suggesting the dental treatment that he received on that 
particular day was for a valid medical emergency.  
He only had his bridge repaired and replaced on February 8, 
1999, and since that was not done until more than a month 
after his initial treatment on January 4, 1999, the treatment 
on February 8, 1999, was not vitally urgent.  And this is 
despite the arguments of his representative to the contrary.

Claims for payment or reimbursement of the costs of emergency 
medical services, which, as here, were not previously 
authorized, will not be approved for any period beyond the 
date on which the medical emergency ended.  An emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran who received emergency medical services 
could have reported to a VA medical center for continuation 
of treatment for the disability.  From that point on, no 
additional care in a non-VA facility will be approved for 
payment by VA.  See 38 C.F.R. § 17.121.

This regulation is critically important to bear in mind in 
this appeal because the veteran's representatives repeatedly 
have pointed out that the treatment on February 8, 1999, was 
actually "a continuation of" the treatment started on 
January 4, 1999.  See their statements received in December 
2000 and May 2001.  But since VA agreed to reimburse the 
veteran for the unauthorized dental expenses that he 
initially incurred on January 4, 1999, that was an 
acknowledgement by VA of the exigency of the situation (but 
only on that particular day)-which, in turn, precluded his 
wife from having the time to actually obtain authorization 
from VA before having him treated by Dr. Crane, much less the 
time to travel the greater distance to the VAOPC in Fort 
Myers.  However, the situation was much different when the 
veteran received the additional, follow-up treatment on 
February 8, 1999.  Unlike the initial episode of treatment, 
there is no indication that he still was experiencing 
excruciating pain on February 8, 1999-as he had when earlier 
treated on January 4, 1999.  Rather, it appears the follow-up 
treatment on February 8, 1999, even was scheduled prior to 
being rendered-further suggesting that it was planned, and 
not emergent, albeit necessary nonetheless.  There also is no 
indication the treatment on February 8, 1999, could not have 
been provided as competently by a dentist at the VAOPC in 
Fort Myers, instead of by Dr. Crane.  The veteran's wife, 
however, did not make any effort to obtain treatment at the 
VA facility on February 8, 1999-preferring, instead, to have 
the veteran treated by Dr. Crane.  And while that certainly 
was her right, this in turn precludes her and the veteran 
from having VA pay or reimburse them for those additional 
dental expenses because she procured the additional treatment 
from Dr. Crane in preference to available treatment at the 
VAOPC in Fort Myers.  See 38 C.F.R. § 17.130 (formerly 38 
C.F.R. § 17.89).

Lastly, the Board is mindful of the recently enacted Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant of information and 
evidence that is necessary to substantiate his claim.  This 
law also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Here, however, it is not necessary to remand this appeal to 
the agency of original jurisdiction, i.e., the VAMC, to 
provide the veteran (and his wife) notice of this new law 
because the VAMC adjudicated the claim on the full merits-as 
opposed to denying it as not well grounded, and the August 
2000 Statement of the Case (SOC) apprised the veteran of the 
reasons and bases for the VAMC's decision, as well as of the 
governing laws and regulations.  The VAMC also has given the 
veteran (and his wife) ample opportunity to submit additional 
medical and other evidence supporting the claim, but they 
have not done so and have not identified an evidence, not 
already of record, which should be obtained.


ORDER

The claim for payment or reimbursement of the unauthorized 
private dental expenses incurred on February 8, 1999, is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

